--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 




 
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) made as of February 19, 2009 by and among BERRY PETROLEUM COMPANY,
a Delaware corporation (“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually and as administrative agent (“Administrative Agent”), and the
Lenders party to the Original Credit Agreement defined below (“Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Administrative Agent and Lenders entered into that certain
Amended and Restated Credit Agreement dated as of July 15, 2008 (as amended,
supplemented, or restated to the date hereof, the “Original Credit Agreement”),
for the purpose and consideration therein expressed, whereby Lenders became
obligated to make loans to Borrower as therein provided; and
 
WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Credit Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I.
 


 
DEFINITIONS AND REFERENCES
 
§ 1.1.                      Terms Defined in the Original Credit
Agreement.  Unless the context otherwise requires or unless otherwise expressly
defined herein, the terms defined in the Original Credit Agreement shall have
the same meanings whenever used in this Amendment.
 
§ 1.2.                      Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this Section 1.2.
 
“Amendment” means this Second Amendment to Amended and Restated Credit
Agreement.
 
“Credit Agreement” means the Original Credit Agreement as amended hereby.
 
“Original Omnibus Certificate” means the Omnibus Certificate dated July 15, 2008
executed and delivered by officers of Borrower pursuant to the Original Credit
Agreement.
 

[Second Amendment to Credit Agreement]
 
1

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1



 


 
Amendments to Original Credit Agreement
 
§ 1.3.                      Definitions.
 
(1)           The following definitions in Section 1.1 of the Original Credit
Agreement are hereby amended in their entirety to read as follows:
 
“'Base Rate Margin' means, on any day, the following percentages per annum based
on the Utilization Percentage as set forth below:



 
 
Utilization Percentage
 
 

Base Rate Margin

 
Level 1
< 50%
    2.250 %
Level 2
≥ 50% but < 75%
    2.500 %
Level 3
≥ 75% but < 90%
    2.750 %
Level 4
≥ 90%
    3.000 %



“'Commitment Fee Rate' means, on any day, the following percentages per annum
based on the Utilization Percentage set forth below; provided that the
outstanding Swing Line Loans shall be excluded for purposes of calculating the
Commitment Fee Rate:
 

 
 
Utilization Percentage
 
 

Commitment Fee
 
Level 1
< 50%
    0.50 %
Level 2
≥ 50% but < 75%
    0.50 %
Level 3
≥ 75% but < 90%
    0.50 %
Level 4
≥ 90%
    0.50 %



“'Core Acquisitions and Investments' means (i) acquisitions of Mineral Interests
and acquisitions of assets used in the producing, drilling, transportation,
processing, refining or marketing of petroleum products that are related to a
Restricted Person’s producing Mineral Interests, and (ii) acquisitions of or
Investments in Persons engaged primarily in the business of acquiring,
developing and producing Mineral Interests or transporting, processing, refining
or marketing petroleum products that are related to a Restricted Person’s
producing Mineral Interests; provided that with respect to any acquisition or
Investment described in this clause (ii), either (A) immediately after making
such acquisition or Investment, Borrower shall directly or indirectly own at
least fifty-one percent (51%) of the Equity Interests of  such Person, measured
by voting power, or (B) such Person shall not be a publicly traded entity and
such acquisition or Investment shall be related to the business and operations
of Borrower or one of its Subsidiaries.”
 

[Second Amendment to Credit Agreement]
 
2

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

“'Eurodollar Margin' means, on any day, the following percentages per annum
based on the Utilization Percentage as set forth below:
 

 
 
Utilization Percent age
 
 

Eurodollar Margin
 
Level 1
< 50%
    2.250 %
Level 2
≥ 50% but < 75%
    2.500 %
Level 3
≥ 75% but < 90%
    2.750 %
Level 4
≥ 90%
    3.000 %



 
“'Total Funded Debt' means all Liabilities of the Restricted Persons of the
types described in clauses (a), (b), (c),(f), (h) and (j) of the definition of
Indebtedness.”
 
(2)           The definition of “Permitted Liens” in Section 1.1 of the Original
Credit Agreement is hereby amended by deleting the period at the end thereof,
substituting a semicolon therefor, and adding the following subsection (o) to
read as follows:
 
“(o)           Liens securing Permitted Second Lien Debt, which are second,
junior and subordinate to the Liens securing the Secured Obligations on terms
acceptable to Administrative Agent, as set forth in an intercreditor agreement
among the holders of Permitted Second Lien Debt or an agent acting on behalf of
such holders, Administrative Agent and Borrower, in form and substance
acceptable to Administrative Agent.”
 
(3)           The following definitions are hereby added to Section 1.1 of the
Original Credit Agreement in alphabetical order to read as follows:
 
“'Control' means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.”
 
“'Debtor Relief Laws' means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.”
 
“'Impacted Lender' means (a) any Lender (i) which has defaulted in its
obligation to fund Loans hereunder within three Business Days of the date
required to be funded by it hereunder, (ii) which has failed to fund any portion
of its participations in LC Obligations or participations in Swing Line Loans
required to be funded by it hereunder within three Business Days of the date
required to be funded by it hereunder, (iii) which has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (iv) which has notified

[Second Amendment to Credit Agreement]
 
3

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

Administrative Agent, or has stated publicly, that such Lender will not comply
with any of its funding obligations under this Agreement, (v) which has failed
to confirm to Administrative Agent in writing, within three Business Days after
a written request therefor by Administrative Agent, that such Lender will comply
with such funding obligations, or (vi) which has been deemed insolvent or become
the subject of a proceeding under any Debtor Relief Law; or (b) any Lender as to
which (i) the LC Issuer has a good faith belief that the Lender has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
or (ii) an entity that Controls such Lender has been deemed insolvent or become
subject to a proceeding under any Debtor Relief Law.”


“'Permitted Convertible Debt' means Permitted Unsecured Debt which is
convertible, in whole or in part, into common Equity Interests in Borrower;
provided that Permitted Convertible Debt shall not contain any put or mandatory
redemption provisions which may be exercised prior to January 15, 2013.”


“'Permitted Second Lien Debt' means Indebtedness in respect of senior notes
(whether issued under a loan agreement or indenture) issued by Borrower from
time to time (including guarantees thereof by its Material Domestic
Subsidiaries), that complies with all of the following requirements:


(a)           no scheduled payment of principal, scheduled mandatory redemption
or scheduled sinking fund payment of such Indebtedness is due on or before
January 15, 2013; provided that such Indebtedness may be prepaid in connection
with a refinancing thereof with other Indebtedness which is permitted by this
Agreement;
 
(b)           payments of interest on such Indebtedness are not due more
frequently than once a month;
 
(c)           the financial covenants (other than a covenant comparing the
relationship between the value of Proved Reserves attributable to Oil and Gas
Properties of Restricted Persons to various types of Indebtedness of Restricted
Persons) are no more restrictive with respect to the Restricted Persons than the
financial covenants under this Agreement and all of the covenants and events of
default governing such Indebtedness (excluding the covenant described in
parenthesis immediately above) are not, taken as a whole, materially more
restrictive with respect to the Restricted Persons than the covenants and Events
of Default under this Agreement;
 
(d)           on each date on which such Indebtedness is issued (in this
definition defined as a “Date of Issuance”) and immediately after giving effect
to such Indebtedness Borrower is in compliance on a pro forma basis with
Sections 7.11, 7.12 and 7.13 of this Agreement, calculated for the most recent
Four-Quarter Period for which the financial statements described in Sections 6.2
(a) and (b) are available to Lenders;
 
(e)           no Default or Event of Default exists on the Date of Issuance or
will occur as a result of the issuance of the notes evidencing such
Indebtedness;
 

[Second Amendment to Credit Agreement]
 
4

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

(f)           such Indebtedness is secured by Liens, which Liens are second,
junior and subordinate to the Liens securing the Secured Obligations on terms
acceptable to Administrative Agent, as set forth in an intercreditor agreement
among the holders of Permitted Second Lien Debt or an agent acting on behalf of
such holders, Administrative Agent and Borrower, in form and substance
acceptable to Administrative Agent, which shall contain, among other terms, a
standstill period with respect to the exercise of remedies against the
Collateral of no less than 180 days, applicable to the holders of the Permitted
Second Lien Debt;
 
(g)           such Indebtedness is not guaranteed by any Person which is not a
Guarantor of all of the Secured Obligations; and
 
(h)           Borrower shall have delivered to Administrative Agent a
certificate in reasonable detail reflecting compliance with the foregoing
requirements.”
 
“'Permitted Unsecured Debt' means Indebtedness in respect of senior unsecured
notes (whether issued under a loan agreement or indenture) issued by Borrower
from time to time (including guarantees thereof by its Material Domestic
Subsidiaries), that complies with all of the following requirements:
 
(a)           such Indebtedness is and shall remain unsecured at all times;
 
(b)           no scheduled payment of principal, scheduled mandatory redemption
or scheduled sinking fund payment of such Indebtedness is due on or before July
15, 2013; provided that such Indebtedness may be prepaid in connection with a
refinancing thereof with other Indebtedness which is permitted by this
Agreement;
 
(c)           the financial covenants are no more restrictive with respect to
the Restricted Persons than the financial covenants under this Agreement and all
of the covenants and events of default governing such Indebtedness are not,
taken as a whole, materially more restrictive with respect to the Restricted
Persons than the covenants and Events of Default under this Agreement;
 
(d)           on each date on which such Indebtedness is issued (in this
definition defined as a “Date of Issuance”) and immediately after giving effect
to such Indebtedness Borrower is in compliance on a pro forma basis with
Sections 7.11, 7.12 and 7.13 of this Agreement, calculated for the most recent
Four-Quarter Period for which the financial statements described in Sections 6.2
(a) and (b) are available to Lender;
 
(e)           no Default or Event of Default exists on the Date of Issuance or
will occur as a result of the issuance of the notes evidencing such
Indebtedness;
 
(f)           such Indebtedness is not guaranteed by any Person which is not a
Guarantor of all of the Secured Obligations; and
 
(g)           Borrower shall have delivered to Administrative Agent a
certificate in reasonable detail reflecting compliance with the foregoing
requirements.”
 

[Second Amendment to Credit Agreement]
 
5

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

(3)           The definition of  “Liquidity Bridge Facility” is hereby deleted
from Section 1.1 of the Original Credit Agreement.
 
§ 1.4.                      Borrowing Base.  Section 2.9 of the Original Credit
Agreement is hereby amended by (i) deleting subsections (b) and (c) thereof,
(ii) renaming subsections (d) and (e) thereof as subsections (e) and (f),
respectively, and (iii) adding the following new subsections (b), (c) and (d)
thereto immediately following subsection (a) thereof to read as follows:
 
“(b)           Lenders’ Special Redeterminations of Borrowing Base .  In
addition to Scheduled Redeterminations, Required Lenders shall be permitted to
make a Special Redetermination of the Borrowing Base once between each two
consecutive Scheduled Redeterminations, contemporaneously with each issuance of
Permitted Second Lien Debt, once after each issuance of Permitted Unsecured Debt
and each issuance of  Permitted Convertible Debt if requested by Administrative
Agent pursuant to Section 2.9(c) and when permitted by Section 7.3(g).  Any
request by Required Lenders pursuant to this Section 2.9(b) shall be submitted
to Administrative Agent and Borrower.  As soon as reasonably possible, Borrower
shall deliver to Administrative Agent and Lenders an Engineering Report prepared
as of a date which is no more than thirty (30) days prior to the date of such
request.
 
(c)           Reduction of Borrowing Base Upon Issuance of Permitted
Debt.  Notwithstanding anything to the contrary contained herein, each time
Borrower issues any Permitted Unsecured Debt or any Permitted Convertible Debt
(in this section defined as “Permitted Debt”), on the date of issuance thereof
the Borrowing Base then in effect shall be reduced automatically by an amount
equal to the product of 0.25 and the stated principal amount of the Permitted
Debt so issued.  The Borrowing Base as so reduced shall become the new Borrowing
Base immediately upon such date of issuance and shall remain in effect until the
next date as of which the Borrowing Base is redetermined pursuant to this
Agreement. For purposes of this Section 2.9(c), if any such Permitted Debt is
issued at a discount or otherwise sold for less than “par”, the reduction shall
be calculated based upon the stated principal amount without reference to such
discount. Notwithstanding the foregoing,  within thirty (30) days after the date
on which such Permitted Debt is issued, Administrative Agent may request an
additional Special Redetermination of the Borrowing Base pursuant to Section
2.9(b) and the Borrowing Base will be redetermined in accordance with Sections
2.9(b) and 2.9(d).


(d)           Borrower’s Special Redetermination of Borrowing Base.  In addition
to Scheduled Redeterminations, Borrower shall be permitted to request a Special
Redetermination of the Borrowing Base once between each two consecutive
Scheduled Redeterminations.  Such request shall be submitted to Administrative
Agent and Lenders and at the time of such request Borrower shall (i) deliver to
Administrative Agent and each Lender an Engineering Report prepared as of a date
which is no more than thirty (30) days prior to the date of such request and
(ii) notify Administrative Agent and each Lender of the Borrowing Base requested
by Borrower in connection with such Special Redetermination.”


§ 1.5.                      Letters of Credit.
 
§ 1.6.
 
(1)           Section 2.11 of the Original Credit Agreement is hereby amended by
deleting subparagraph (h) thereof and adding the following new subparagraphs (h)
and (i) immediately after subsection (g) thereof to read as follows:
 
“(h)  no Lender is at such time an Impacted Lender hereunder, unless the LC
Issuer has entered into arrangements reasonably satisfactory to the LC Issuer,
provided that the Borrower and the LC Issuer agree that the delivery of cash
collateral to LC Issuer  shall constitute satisfactory arrangements with the
Borrower or such Lender to eliminate such LC Issuer’s risk with respect to such
Lender; and
 
(i)           all other conditions in this Agreement to the issuance of such
Letter of Credit have been satisfied.”
 
(2)           Cash Collateral.  Section 2.13 of the Original Credit Agreement is
hereby amended by adding the following new subsection (f) immediately after
subsection (e) thereof  to read as follows:
 
“(f)
If any Lender is an Impacted Lender, Borrower may from time to time provide cash
collateral to LC Issuer, in an amount equal to the Percentage Shares of all
Impacted Lenders’ in the LC Obligations (the “Impacted Lenders’ Percentage”), to
secure the obligations of such Impacted Lenders under Section 2.13 of this
Agreement.  Such cash collateral shall be used to reimburse the Impacted
Lenders’ Percentage of drawings under Letters of Credit and other obligations
owing by Impacted Lenders to LC Issuer.”

 
§ 1.7.                      Replacement of Lenders.  The portion of the first
sentence of Section 3.7(b) of the Original Credit Agreement which reads as
follows:
 
“If any Lender requests compensation under Section 3.2, or if any Lender gives
notice to Borrower under Section 3.3 that it is unlawful for such Lender to fund
or maintain Eurodollar Loans, or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.5, or if any Lender defaults in its obligation to fund
Loans hereunder, or if any Lender fails to consent to any increase in the
Borrowing Base proposed by Administrative Agent, or if any Lender has been
deemed insolvent or becomes the subject of a bankruptcy or insolvency
proceeding, or if, in connection with any consent or approval of any proposed
amendment, modification, waiver, or consent that requires consent of each
Lender, the consent of Required Lenders shall have been obtained but any Lender
has not so consented or approved (any such Lender, a “Non-Consenting Lender”),
then Borrower may, at its sole expense and effort, upon notice to such Lender
and Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.5), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:”


is hereby amended in its entirety to read as follows:

[Second Amendment to Credit Agreement]
 
6

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

“If any Lender is an Impacted Lender, or if any Lender  requests compensation
under Section 3.2 or gives notice to Borrower under Section 3.3 that it is
unlawful for such Lender to fund or maintain Eurodollar Loans, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, or if any
Lender fails to consent to any increase in the Borrowing Base proposed by
Administrative Agent, or if, in connection with any consent or approval of any
proposed amendment, modification, waiver, or consent that requires consent of
each Lender, the consent of Required Lenders shall have been obtained but any
Lender has not so consented or approved (any such Lender, a “Non-Consenting
Lender”), then Borrower may, at its sole expense and effort, upon notice to such
Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.5), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:”


§ 1.8.                      Indebtedness.  Section 7.1 of the Original Credit
Agreement is hereby amended in its entirety to read as follows:
 
           “Section 7.1.  Indebtedness
 
.  No Restricted Person will in any manner owe or be liable for Indebtedness
except:
 
(a)
the Obligations;

 
(b)           Liabilities for taxes and governmental assessments in the ordinary
course of business that are not yet due;
 
(c)           Indebtedness arising under Hedging Contracts permitted under
Section 7.3;
 
(d)           Liability for that certain royalty associated with production from
Borrower’s Formax properties;
 
(e)           intercompany Indebtedness arising from loans made by (i) Borrower
to its wholly-owned Subsidiaries that are Guarantors,  or (ii) any Subsidiary of
Borrower to Borrower; provided, however that upon the request of Administrative
Agent at any time, any such Indebtedness shall be evidenced by promissory notes
having terms reasonably satisfactory to Administrative Agent, and the sole
originally executed counterparts of which shall be pledged and delivered to
Administrative Agent, for the benefit of Administrative Agent and Lenders, as
security for the Obligations;
 
(f)           SG Obligations;
 
(g)           Permitted Subordinated Debt; provided that if a Borrowing Base
Deficiency exists upon the date of issuance thereof, net proceeds from such
issuance shall first be applied to the prepayment of  such Borrowing Deficiency;
 
(h)           Permitted Unsecured Debt and Permitted Convertible Debt; provided
that the issuance thereof shall be subject to the provisions of Sections 2.9(b)
and 2.9(c); and
 

[Second Amendment to Credit Agreement]
 
7

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

provided further that if a Borrowing Base Deficiency exists upon the date of
issuance thereof, net proceeds from such issuance shall first be applied to the
prepayment of  such Borrowing Deficiency;
 
(i)           Permitted Second Lien Debt; provided that contemporaneously with
each issuance of Permitted Second Lien Debt, Required Lenders shall have the
right to redetermine the Borrowing Base in accordance withSection 2.9(b);
provided that if a Borrowing Base Deficiency exists upon the date of issuance
thereof, net proceeds from such issuance shall first be applied to the
prepayment of  such Borrowing Deficiency; and
 
(j)           miscellaneous items of Indebtedness not described in subsections
(a) through (i) the outstanding amount of which does not in the aggregate
(taking into account all such Indebtedness of all Restricted Persons) exceed at
any one time an amount equal to five percent (5%) of the Net Worth of Borrower
at such time.”
 
§ 1.9.                      Hedging Contracts.  Section 7.3 of the Original
Credit Agreement is hereby amended by adding the following subsection (g)
immediately after subsection (f) thereof to read as follows:
 
“(g)           Except as set forth below in this subsection, Restricted Persons
shall maintain in effect for its full term and shall not amend, modify, cancel,
sell, assign, novate or terminate (in this subsection such actions are
collectively called “Modifications”) any Hedging Contract on which
Administrative Agent and Lenders have relied in determining the Borrowing
Base.  Any Hedging Contract of a Restricted Person may be novated to any Lender
and any Restricted Person may make other Modifications to its Hedging Contracts;
provided that, except as set forth below in this subsection, no such novation or
other Modification reduces the Borrowing Base value of the projected production
of oil, gas or natural gas liquids subject to such Modified Hedging Contract (in
this subsection called the “Value”).  Any Restricted Person may make
Modifications to any of its Hedging Contracts in a manner which causes a
reduction in the Value thereof (in this subsection, each called a “Reduced Value
Contract”); provided that if the aggregate notional volume of oil, gas and
natural gas liquids affected by all of the Reduced Value Contracts is greater
than five percent (5%) of the aggregate notional volume of oil, gas and natural
gas liquids subject to all of the Restricted Persons’ Hedging Contracts in
effect as of the most recent Determination Date, then a Special Redetermination
of the Borrowing Base shall be made by the Administrative Agent and Lenders in
accordance with the procedures set forth in Section 2.9.  Borrower shall
promptly notify Administrative Agent of each  Modification of a Restricted
Person’s Hedging Contract.”
 
§ 1.10.                      Issuance of Securities.  The second and third
sentences of Section 7.4 of the Original Credit Agreement are hereby amended in
their entirety to read as follows:
 
 
“Borrower will not issue any Equity Interests other than (a) shares of
Borrower’s common stock and any options or warrants giving the holders thereof
only the right to acquire such shares of common stock, and (b) shares of
Borrower’s preferred stock, which are not treated as Indebtedness under GAAP,
which cannot be redeemed for cash


[Second Amendment to Credit Agreement]
 
8

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

 
(whether such redemption is mandatory or contingent) prior to January 15, 2013,
and which cannot be converted into any debt instrument prior to such date.  No
Subsidiary of Borrower will issue any additional shares of its capital stock or
other Equity Interests or any options, warrants or other rights to acquire such
additional shares or other Equity Interests except to Borrower and only to the
extent not otherwise forbidden under the terms hereof”



§ 1.11.                      Financial Covenants.
 
(1)         Section 7.12 of the Original Credit Agreement is hereby amended in
its entirety to read as follows:
 
           “Section 7.12  Total Funded Debt to EBITDAX Ratio
 
 
.   As of the end of each Fiscal Quarter, the ratio of (a) Total Funded Debt to
(b) Adjusted EBITDAX for the Four-Quarter Period then ended, will not be greater
than the amount set forth below with respect to such Fiscal Quarter:

 
Fiscal Quarter ended March 31, 2009
3.5 to 1.0

 
Fiscal Quarter ended June 30, 2009
4.75 to 1.0

 
through Fiscal Quarter ended

 
            December 31, 2009



Fiscal Quarter ended March 31, 2010
4.5 to 1.0

 
through Fiscal Quarter ended

 
                        December 31, 2010



Fiscal Quarter ended March 31, 2011
4.0 to 1.0

 
and each Fiscal Quarter thereafter



 
Borrower will report for the fourth quarter of 2008 a $38,500,000 bad debt
expense (in this Section defined as the “Bad Debt Expense”) arising from its
sales of production to Big West Oil, which has filed for bankruptcy
protection.  For purposes of the calculation of the financial ratios described
in Sections 7.12 and 7.13, EBITDAX shall be calculated treating the Bad Debt
Expense as an extraordinary loss and any recovery with respect to the Bad Debt
Expense as an extraordinary gain.”



(2)
The following Section 7.13 is hereby added to the Original Credit Agreement
immediately after Section 7.12 to read as follows:



“Section 7.13  Senior Secured Debt to EBITDAX Ratio
 
 
.   As of the end of each Fiscal Quarter beginning June 30, 2009, the ratio of
(a) the sum of the Obligations and the SG Obligations then outstanding to
(b) Adjusted EBITDAX for the Four-Quarter Period then ended, will not be greater
than the amount set forth below with respect to such Fiscal Quarter:

 
Fiscal Quarter ended June 30, 2009
3.75 to 1.0


 
through Fiscal Quarter ended September 30, 2010



Fiscal Quarter ended December 31, 2010
3.5 to 1.0

 
and Fiscal Quarter ended March 31, 2011



Fiscal Quarter ended June 30, 2011
3.25 to 1.0

 
and Fiscal Quarter ended September 30, 2011



Fiscal Quarter ended December 31, 2011
3.0 to 1.0

 
and each Fiscal Quarter thereafter”



§ 1.12.                      Cross Default to Other Indebtedness.  Section
8.1(g) of the Original Credit Agreement is hereby amended in its entirety to
read as follows:
 
“(g)           Any Restricted Person (i) fails to pay any portion, when such
portion is due, (A) of any of its Indebtedness owing under the SG Money Market
Facility, (B) of any Permitted Subordinated Debt, Permitted Unsecured Debt,
Permitted Second Lien Debt or Permitted Convertible Debt, or (C) of any of its
other Indebtedness in excess of $25,000,000, or (ii) breaches or defaults in the
performance of any agreement or instrument by which the SG Money Market
Facility, the Permitted Subordinated Debt, the Permitted Unsecured Debt, the
Permitted Second Lien Debt, the Permitted Convertible Debt or any such other
Indebtedness in excess of $25,000,000 is issued, evidenced, governed, or
secured, and any such failure, breach or default continues beyond any applicable
period of grace provided thereof;”
 
[Second Amendment to Credit Agreement]
 
9

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1
 
 
ARTICLE III.



 
CONDITIONS OF EFFECTIVENESS



§3.1           Effective Date.  This Amendment shall become effective as of the
date first above written when and only when:
 
(a)           Administrative Agent shall have received all of the following, at
Administrative Agent’s office, duly executed and delivered and in form and
substance satisfactory to Administrative Agent, all of the following:
 
(i)           this Amendment;
 
(ii)           a certificate of the Secretary of Borrower dated the date of this
Amendment certifying: (i) that resolutions attached thereto previously adopted
by the Board of Directors of the Borrower authorize the execution, delivery and
performance of this Amendment by Borrower; (ii) the names and true signatures of
the officers of the Borrower authorized to execute and deliver Loan Documents;
(iii) that the certificate of incorporation and bylaws of Borrower are in effect
on the date hereof and no modifications have been made to them; and (iv) that
all of the representations and warranties set forth in Article IV hereof are
true and correct on and as of the date hereof, except to the extent that such
representation or warranty was made as of a specific date or
 
(iii)
 
updated, modified or supplemented as of a subsequent date with the consent of
Required Lenders and Administrative Agent, in which cases such representations
and warranties shall have been true and correct in all material respects on and
of such earlier date;
 
(iv)           a legal opinion from counsel to Borrower in form and substance
acceptable to Administrative Agent; and
 
(v)            such other supporting documents as Administrative Agent may
reasonably request.
 
(b)           Borrower shall have paid, in connection with such Loan Documents,
all other fees and reimbursements to be paid to Administrative Agent pursuant to
any Loan Documents, or otherwise due Administrative Agent and including fees and
disbursements of Administrative Agent’s attorneys.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
 
§4.1           Representations and Warranties of Borrower.  In order to induce
each Lender to enter into this Amendment, Borrower represents and warrants to
each Lender that:
 
(a)           The representations and warranties contained in Article V of the
Original Credit Agreement are true and correct on and as of the date hereof,
except to the extent that such representation or warranty was made as of a
specific date or updated, modified or supplemented as of a subsequent date with
the consent of Required Lenders and Administrative Agent, in which cases such
representations and warranties shall have been true and correct in all material
respects on and of such earlier date.
 
(b)           Borrower is duly authorized to execute and deliver this Amendment
and is and will continue to be duly authorized to borrow monies and to perform
its obligations under the Credit Agreement. Borrower has duly taken all
corporate action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of the obligations of Borrower
hereunder.
 
(c)           The execution and delivery by Borrower of this Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not (a) conflict with (i) any
Law, (ii) the articles of incorporation and bylaws of Borrower, or (iii) any
agreement, judgment, license, order or permit applicable to or binding upon
Borrower in any material respect, or (b) result in the creation of any Lien upon
any assets or properties of Borrower.  Except for those which have been
obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by Borrower of this Amendment or to consummate the
transactions contemplated hereby.
 
(d)           When duly executed and delivered, each of this Amendment and the
Credit Agreement will be a legal and binding obligation of Borrower, enforceable
in accordance with its
 
(e)
 
terms, except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and by equitable
principles of general application.
 
(f)           The audited annual Consolidated financial statements of Borrower
dated as of December 31, 2007 and the unaudited quarterly Consolidated financial
statements of Borrower dated as of September 30, 2008 fairly present the
Consolidated financial position at such dates and the Consolidated statement of
operations and the changes in Consolidated financial position for the periods
ending on such dates for Borrower.  Copies of such financial statements have
heretofore been delivered to each Lender.  Since such dates no material adverse
change has occurred in the financial condition or businesses or in the
Consolidated financial condition or businesses of Borrower.


[Second Amendment to Credit Agreement]
 
10

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

ARTICLE V.
 
MISCELLANEOUS
 
§5.1           Ratification of Agreements.  The Original Credit Agreement as
hereby amended is hereby ratified and confirmed in all respects.  The Loan
Documents, as they may be amended or affected by this Amendment, are hereby
ratified and confirmed in all respects. Any reference to the Credit Agreement in
any Loan Document shall be deemed to be a reference to the Original Credit
Agreement as hereby amended.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of Lenders under the Credit Agreement, the Notes, or
any other Loan Document nor constitute a waiver of any provision of the Credit
Agreement, the Notes or any other Loan Document.
 
§5.2           Survival of Agreements.  All representations, warranties,
covenants and agreements of Borrower herein shall survive the execution and
delivery of this Amendment and the performance hereof, including without
limitation the making or granting of the Loans, and shall further survive until
all of the Obligations are paid in full.  All statements and agreements
contained in any certificate or instrument delivered by Borrower hereunder or
under the Credit Agreement to any Lender shall be deemed to constitute
representations and warranties by, and/or agreements and covenants of, Borrower
under this Amendment and under the Credit Agreement.
 
§5.3           Loan Documents.  This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.
 
§5.4           Governing Law.  This Amendment shall be governed by and construed
in accordance with and governed by the laws of the State of California and the
laws of the United States of America without regard to principles of conflicts
of law.
 
§5.5           Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment may be validly executed by facsimile or other
electronic transmission.



THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
[The remainder of this page has been intentionally left blank.]
 

[Second Amendment to Credit Agreement]
 
11

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1



 
IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
BERRY PETROLEUM COMPANY
 


 


 
By:           
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
12

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION, Administrative Agent, LC Issuer and
Lender
 


 


 
By:           
 
Art Krasny
 
Vice President
 

[Second Amendment to Credit Agreement]
 
13

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

BNP PARIBAS, Lender
 


 


 
By:
 
Name:
 
Title:
 


 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
14

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

SOCIÉTÉ GÉNÉRALE, Lender under the Credit Agreement and the SG Money Market
Facility
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
15

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1



JPMORGAN CHASE BANK, N.A., Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
16

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

THE ROYAL BANK OF SCOTLAND plc, Lender
 


 


 
By:
 
Name:
 
Title:
 
THE BANK OF NOVA SCOTIA, Lender
 


 


 
By:
 
Name:
 
Title:
 


 
WACHOVIA BANK, N.A., Lender
 


 


 
By:
 

 
 
Name:

 
 
Title:

 

[Second Amendment to Credit Agreement]
 
17

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

UNION BANK, N.A. (formerly known as Union Bank of California, N.A.), Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
18

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

COMPASS BANK, Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
19

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

U.S. BANK NATIONAL ASSOCIATION, Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
20

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
21

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

BANK OF SCOTLAND plc, Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
22

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

NATIXIS, Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
23

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

BANK OF OKLAHOMA N.A., Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
24

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

RAYMOND JAMES BANK, FSB, Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
25

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

GUARANTY BANK AND TRUST COMPANY, Lender
 


 


 
By:
 
Name:
 
Title:
 

[Second Amendment to Credit Agreement]
 
26

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

CITIBANK, N.A., Lender




By:
Name:
Title:

[Second Amendment to Credit Agreement]
 
27

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

BANK OF MONTREAL, Lender


By:
Name:
Title:

[Second Amendment to Credit Agreement]
 
28

--------------------------------------------------------------------------------

 
BERRY PETROLEUM COMPANY - EXHIBIT 10.1

CALYON NEW YORK BRANCH, Lender


By:
Name:
Title:

[Second Amendment to Credit Agreement]
 
29

--------------------------------------------------------------------------------

 

